Case 1:17-cr-00686-LAK Document 215 Filed 10/09/18 Page 1 of 2

 

 

 

 

 

 

usnc 'sDNY
§ D(}CUMENT

UNITED STATES DISTRICT COURT § ELECTRON[CALLY FI]_,E])
SOUTHERN DISTRICT OF NEW YORK § , '

DOC #. _
__________________________________________ X
uNrrnn srArEs or AMERICA, DATE*:E'§D‘_L€L'ZMA’_

-against- S2 l7~cr~()686 (LAK)

JAMES GATTO, etc., et al.,

Defendants.
__________________________________________ X

ORDER WITH RESPECT TO PROPOSED EXPERT TESTIMONY

LEWIS A. KAPLAN, District Judge.

The government has moved in limine to exclude defendants’ proposed expert
testimony of Dr. Daniel A. Rascher [DI 196]. As the Court understands the lengthy submissions,
Dr. Rascher proposes to testify, in substance, that in his opinion the value (both quantitative and
qualitative) to a Division l (“D 1 ”) university of a star high school men’s basketball player is so great
that it outweighs the anticipated costs of recruiting misconduct in vioiation ofNCAA rules (z'. e. , the
cost of penalties discounted to reflect the alleged low probability of` detection). Def`endants argue
that this testimony is reievant to show that (a) any misrepresentations made to the four universities
alleged to have been victims of the crimes charged in the Indictment were not material, and (b)
defendants did not intend to hurt the universities by their blatant NCAA amateurism rule violations
and certainly not to injure them in any economic way. Having considered the voluminous
submissions, the Court has made the following determinations:

l. Dr. Rascher is not qualified as an expert to testify with respect to the extent
to which NCAA recruiting rules are violated or, if indeed violated, the extent to Which the violations
are detected by the NCAA. Even if he Were, defendants have failed to establish the admissibility of
his opinions under Fed. R. Evid. 702 and 703.

2. The proposed testimony concerning the types of sanctions imposed by the
NCAA on Dl universities is admissible under Fed. R. Evid. Art. 7 and relevant

3. The proposed testimony with respect to any quantitative and qualitative
benefits to Dl universities attributable to the recruitment of` star high school men’s basketball players

is excluded under Fed. R. Evid. 401 and 403.

4. The proposed testimony with respect to the cost to Dl universities of athletic

 

Case 1:17-cr-00686-LAK Document 215 Filed 10/09/18 Page 2 of 2

scholarships is excluded under Fed. R. Evid. 401 and 403.

5. The Court lacks sufficient information to determine the admissibility and
relevance of the proposed testimony With respect to the impact on a Dl university of penalties that
the NCAA historically has imposed for NCAA rule violations, including in terms of revenue and any
“financial and competitive outcomes” discussed in defendants’ disclosures related to Dr. Rascher.
If defendants Wish to proceed With offering that evidence in light of the prior rulings, the Court will
hold a Daubert hearing Defendants shall advise the Court tomorrow of their wishes in that regard.

SO ORDERED.

Dated: October 9, 2018

 

